Citation Nr: 1422370	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  07-37 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board hearing in January 2011.  This transcript has been associated with the claims file.  

The case was brought before the Board multiple times, most recently in December 2013, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Appellant in the development of his appeal.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that hypertension is related to service, or a service-connected disability.

2.  The preponderance of the evidence is against a finding that peripheral neuropathy of the bilateral upper extremities is related to service, or a service-connected disability.





CONCLUSIONS OF LAW

1.  The criteria for the establishment of entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for the establishment of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  In March 2014 the Veteran noted that all available records from Dr. D. had been associated with the claims file and no further records existed.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.
Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Service connection may also be granted for a chronic disease, including hypertension, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

A presumption also exists for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  Peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities (such as arthritis) listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Analysis

At his entrance examination in July 1968 the Veteran's blood pressure was recorded as 118/68.  He denied high or low blood pressure or any sort of joint or nerve problems.  At the Veteran's April 1970 separation examination he himself referenced having been diagnosed with 'high or low blood pressure.'  The Veteran did not indicate that he had joint or nerve problems and he was not diagnosed with peripheral neuropathy.  There was no further discussion of treatment for, or a diagnosis of, hypertension.  

Following separation from service in December 2003 the Veteran had a diagnosis of hypertension.  At the Veteran's October 2005 private treatment record his blood pressure was 132/84.  In March 2005 neuropathy was noted on a private treatment record.  At a May 2007 VA examination the Veteran did not have a diagnosis of peripheral neuropathy.  It was noted he had hypertension, but he did not have renal failure.  A June 2008 VA treatment record referenced a diagnosis of neuropathy.

At a February 2009 VA examination the examiner noted a diagnosis of hypertension, which was not due to diabetes.  He also opined there was no evidence of peripheral neuropathy at that time.  

At a July 2010 VA examination the Veteran reported some numbness and aching in his bilateral hands.  The examiner found no evidence of neuropathy in the upper extremities.  The Veteran's primary complaints concerned joint aching and on neurological examination there was no evidence of sensory loss symptoms in the upper extremities that began at the time, or slightly before, the diagnosis of diabetes.  

An addendum opinion was obtained in August 2010.  The examiner noted the Veteran was treated for shingles, but not diabetic neuropathy.  He further noted on multiple VA examinations the Veteran was not diagnosed with diabetic neuropathy.  

At his January 2011 Board hearing the Veteran testified that no doctor had linked his diabetes to service or his service-connected diabetes.  He also testified he had been diagnosed with peripheral neuropathy.

In a February 2011 statement the Veteran's private physician stated that he had diabetic neuropathy.  In February 2012 the Veteran was afforded a VA examination for hypertension.  He reported being diagnosed with hypertension 4 years earlier.  

The examiner noted no renal cardiac vascular or neurologic side effects from his hypertension.  He opined it was less likely than not that the Veteran's hypertension was related to service or was caused, or aggravated, by his service-connected diabetes.  The examiner's rationale was that the service treatment records did not reveal elevated blood pressure.  Hypertension was referenced on one physical examination with no further elaboration, no reference to treatment for hypertension, and normal blood pressure readings at that examination.  He further opined the Veteran's diabetes was stable with no evidence of nephropathy, both of which could cause hypertension.  

In February 2013 the examiner noted the medical evidence of record conflicted as to whether the Veteran had a diagnosis of peripheral neuropathy.  His private physician had diagnosed him, but multiple VA examiners found no evidence of peripheral neuropathy.  In a May 2013 record the Veteran reported aching pains in his hands, but denied numbness or sharp stabbing pains.  The examiner related the Veteran's lower extremity peripheral neuropathy to his service-connected diabetes.  The Veteran was granted service connection for peripheral neuropathy of the lower extremities in May 2013.

At his January 2014 VA examination the Veteran reported being diagnosed with hypertension in 2008 and taking medication to help control his symptoms.  He also reported pain in his upper extremities.  
The examiner noted the Veteran had normal renal function in January 2014.  He had been diagnosed with hypertension and diabetes, but there was no credible medical literature that linked diabetes as the cause of hypertension in the absence of renal failure.  The examiner noted no symptoms or complaints that indicated a neuropathy of the upper extremities.  The physical examination was normal and there were no objective findings to indicate upper extremity neuropathy.  

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

The Board acknowledges the Veteran's contentions and hearing testimony that he has peripheral neuropathy of the bilateral upper extremities that is related to service or diabetes.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran has been diagnosed with, and service-connected for, peripheral neuropathy of the bilateral lower extremities, however multiple physicians have opined that the Veteran does not have peripheral neuropathy of the bilateral upper extremities.  

While the Board appreciates the Veteran's service, there is no competent and credible evidence showing that he has been diagnosed with peripheral neuropathy of the bilateral upper extremities for which service connection is warranted.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he has such disorder, and the preponderance of the evidence is against the Veteran's claim.  

A preponderance of the competent probative evidence also weighs against the Veteran's assertions that his hypertension is related to service or a service-connected disability.  The evidence of record includes the Veteran's statements and testimony asserting continuity of symptoms with respect to his hypertension.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The exception is 'where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom' or if the fact would have normally been recorded.  See Kahana, supra.; see also Buczynski, supra.

The Board finds credible the Veteran's report that he has hypertension and is treated with medication.  As noted above, the Board cannot make a determination that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  However, the Board can weigh the Veteran's service treatment records against the contentions that his hypertension is related to service or his service-connected diabetes.  There is one reference, that the Veteran made himself, indicating that he had 'high or low blood pressure.'  There was no diagnosis of hypertension, no findings of hypertension on examination, and no medication prescribed for this conditions.  The Veteran has also consistently reported that he was diagnosed with, and began treatment for, hypertension after 2000.

Further, no medical examiner has linked the claimed condition to service or a service-connected disability.  To the contrary, the February 2009 VA examiner did not relate the Veteran's hypertension to diabetes.  The February 2012 VA examiner also opined it was less likely than not his hypertension was related to service.  See also January 2014 VA examination report.  Unfortunately, this evidence weighs against the Veteran's contentions that his hypertension is related to service or a service-connected disability.

Here, the Board finds that the reported lay history of hypertension that is related to service or service-connected diabetes is not competent or credible.  See Kahana, supra.; see also Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Emphasis is placed on the evidence of record during service, to include his separation examination, and the VA examination reports which did not link the Veteran's hypertension to service or a service-connected disability.

Hypertension was noted at the Veteran's separation examination in April 1970, but his blood pressure was normal on examination and there was no further reference to medication or treatment within the year following separation from service.  There is also no evidence of peripheral neuropathy of the bilateral upper extremities within one year of exposure to Agent Orange.  Accordingly, presumptive service connection is not warranted under 38 C.F.R. §§ 3.307, 3.309.  

The preponderance of the evidence is against the claims for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is denied.


______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


